Citation Nr: 1549073	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010, June 2012, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has been diagnosed with depression, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type 2, was denied in a December 2002 rating decision; this denial was confirmed and continued in in March 2003 and April 2009 rating decisions.  The Veteran did not perfect an appeal of the April 2009 rating decision.

2.  The evidence received since the April 2009 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus, type 2.

3.  The Veteran had active duty service in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicide agents, including Agent Orange.
 
4.  The Veteran's diabetes mellitus, type 2, is related to herbicide exposure during his active duty service.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, type 2.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for diabetes mellitus, type 2, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the reopening of the claim for service connection for diabetes mellitus, type 2, and the subsequent fully favorable determination in regard to the underlying claim for service connection decided below, no discussion of compliance with VA's duty to notify and assist regarding these particular claims is necessary.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Diabetes Mellitus, Type 2

The claim of service connection for diabetes mellitus, type 2, was previously considered and denied by the RO in December 2002, March 2003, and April 2009 rating decisions.  As the Veteran did not appeal those decisions, they are final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In the December 2002 rating decision, the Veteran's claim of service connection for diabetes mellitus, type 2, was denied because the RO found that that the evidence did not show a current diagnoses of diabetes; additionally, the evidence did not show that the Veteran had served in the Republic of Vietnam.  In the subsequent rating decisions, the RO declined to reopen the Veteran's claim because of a lack of new and material evidence.  

The evidence added to the claims file subsequent to the April 2009 RO denial includes VA treatment records, the deck log for the USS Bainbridge, and additional statements from the Veteran.  Notably, the VA treatment records contain a diagnosis of diabetes, and the deck logs of the USS Bainbridge indicate that a ship that the Veteran served on was anchored in Da Nang Harbor.  This evidence has a tendency to support the premise that the Veteran had an in-service event that could relate to his present diagnosis of diabetes mellitus, type 2.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions, deck logs, and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for diabetes mellitus, type 2, is reopened. 

III.  Service Connection

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

B.  Diabetes Mellitus, Type 2

In this case, the Veteran has established that he has a current disability, the first element of service connection.  A September 2008 VA treatment record reflects that the Veteran had a history of diabetes since either 2002 or 2004.  The note contains a diagnosis of type 2 diabetes under excellent control.

The Veteran has also established the incurrence of an in-service injury or event.  The Veteran has asserted that while serving aboard the USS Bainbridge, the ship was anchored temporarily in Da Nang Harbor.  He related that on one occasion, he took the Captain of the ship ashore, and two hours later, he returned the Captain to the ship.

The Board notes that the Veteran's military occupational specialty was Boswain's Mate/Water Transport.  An enlisted performance record shows that the Veteran served aboard the USS Bainbridge from March 16, 1969 through November 3, 1969.  The official USS Bainbridge deck logs place the USS Bainbridge in Da Nang Harbor, Republic of Vietnam, on March 21, 1969.  This evidence supports the Veteran's account.  Significantly, no evidence of record affirmatively contradicts the Veteran's report.  The Veteran's assertions have been repeated and consistent, and the Board has no reason to doubt the Veteran's credibility.  Therefore, the Board extends the benefit of the doubt to the Veteran and finds that the Veteran set foot in the Republic of Vietnam while serving aboard the USS Bainbridge in 1969.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The second element of service connection is thus also met.

Thus, the remaining question is whether the Veteran's current diabetes mellitus, type 2, is etiologically related to herbicide exposure during active duty service.  The Board notes that diabetes mellitus, type 2, is one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  See 38 C.F.R. § 3.309(3).  Accordingly, as the Board has extended all reasonable doubt in the Veteran's favor by finding he was exposed to herbicides while on active duty, the Board finds that the criteria for service connection for diabetes mellitus, type 2, have been met secondary to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for diabetes mellitus, type 2, is granted.

Service connection for diabetes mellitus, type 2, secondary to herbicide exposure, is granted.


REMAND

I.  Service Connection for an Acquired Psychiatric Disorder, to include PTSD and Depression

In April 2012, the Veteran was afforded a VA mental compensation and pension examination in connection with his claim for service connection for PTSD.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner provided a diagnosis of depressive disorder not otherwise specified; however, no etiology opinion was given.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the lack of an etiology opinion regarding the Veteran's diagnosed depression, the Board finds that remand is in order for a new VA examination.

III.  Service Connection for Sleep Apnea

In a June 2014 rating decision, the RO denied service connection for sleep apnea.  In May 2015, the Veteran submitted a notice of disagreement (NOD) with the June 2014 denial.  No statement of the case (SOC) has been issued addressing this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability, to include depression and PTSD.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability, to include depression, and/or PTSD.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

Any opinion expressed must be accompanied by a complete rationale.

3.  Issue a SOC to the Veteran and his representative addressing the issue of entitlement to service connection for sleep apnea.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue of entitlement to service connection for sleep apnea be returned to the Board for further appellate consideration, if otherwise in order.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


